Exhibit DEFERRED COMPENSATION and SETTLEMENT AGREEMENT between FPIC INSURANCE GROUP, INC. and CHARLES DIVITA, III THIS AGREEMENT, effective as of December 31, 2008, between FPIC Insurance Group, Inc., a Florida corporation (the “Company”), and Charles Divita, III, an individual (the “Executive”). W I T N E S S E T H: WHEREAS, the Executive is an active employee of the Company and is currently a participant in the Florida Physicians Insurance Company Excess Benefit Plan, as amended (the “Prior Plan”), sponsored by the Company; and WHEREAS, the Company maintains the FPIC Insurance Group, Inc.
